Citation Nr: 1111897	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to additional dependency & indemnity compensation benefits under the provisions of 38 U.S.C. 1311(a)(2).

2.  Entitlement to accrued benefits under the provisions of 38 U.S.C. 5101(b)(1) and 38 U.S.C. 5121.

3.   Entitlement to aid and attendance or housebound benefits for the appellant.


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1973, and from December 1975 to June 1988.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2005 and April 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The June 2005 rating decision granted service connection for cause of death, to which the appellant filed an appeal for additional dependency & indemnity compensation benefits and accrued benefits.  The April 2008 rating decision denied entitlement to aid and attendance or housebound benefits for the appellant.  

This case was previously before the Board in May 2010 and was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In January 2007 the appellant requested a Travel Board hearing, which was duly scheduled for May 2009.  Notice of this hearing was sent in April 2009.  The appellant did not appear for the scheduled hearing.

In April 2010 the Board granted a motion to reschedule the hearing, and a Travel Board hearing was duly scheduled for October 19, 2010.  Notice of this hearing was sent in September 2010.  The appellant, again, did not appear.

In correspondence received by the Board on January 14, 2011, the appellant indicated that she had only just received notice of her October 2010 Travel Board hearing, and requested that she be rescheduled.  

In comparing the addresses listed in the September 2010 notification letter and the appellant's January 14, 2011 motion to reschedule her hearing at appears that it is very likely that the appellant was not notified of the October 2010 Travel Board hearing.  

As the appellant has shown good cause, in accordance with 38 C.F.R. § 20.704(d), for failing to appear for her October 2010 Travel Board hearing, her motion to reschedule is granted and a new hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Re-schedule the appellant for a hearing before the Board at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                                                       (CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


